Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of this 26th day of May,
2016 (the “Execution Date”), by and between AIR METHODS CORPORATION, a Delaware
corporation (the “Company”), and Peter P. Csapo (“Executive”).

 

RECITAL

 

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s employment by the Company.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:

 

AGREEMENT

 

1.                                      Employment Period.  The Company hereby
employs Executive effective June 6, 2016 (the “Effective Date”), and Executive
hereby accepts such employment, upon the terms and conditions hereinafter set
forth.  Subject to termination as provided herein, the initial term of
Executive’s employment hereunder shall begin on the Effective Date and continue
through June 6, 2018 (the “Initial Term”).  Upon expiration of the Initial Term
and each Renewal Term, this Agreement will automatically renew for subsequent
one (1) year terms (each a “Renewal Term”) unless either the Company or
Executive provides ninety (90) days’ advance written notice to the other party
that such party does not wish to renew this Agreement for a subsequent Renewal
Term. In the event either party gives notice of nonrenewal pursuant to this
Section 1, this Agreement will expire at the end of the then current term.  The
Initial Term and each subsequent Renewal Term are referred to collectively as
the “Employment Period”. Executive and the Company acknowledge that, except as
may otherwise be provided by this Agreement or under any other written agreement
between Executive and the Company, the employment of Executive by the Company is
“at will” and Executive’s employment may be terminated by either Executive or
the Company at any time for any reason, or no reason.

 

2.                                      Position and Duties.

 

(a)                                 During the Employment Period, Executive
shall be employed as and hold the title of Chief Financial Officer and Treasurer
of the Company, with such duties and responsibilities that are customary for
public company chief financial officer and treasurer positions.  In addition,
the Board or the Chief Executive Officer may assign Executive such duties and
responsibilities that are not substantially inconsistent with Executive’s
position as Chief Financial Officer and Treasurer of the Company.

 

(b)                                 During the Employment Period, Executive
shall devote substantially all of Executive’s skill, knowledge and working time
to the business and affairs of the Company and its subsidiaries; provided that
in no event shall this sentence prohibit Executive from performing personal and
charitable activities approved by the Board, so long as such activities are in
compliance with the Company’s policies and do not materially and adversely
interfere with

 

1

--------------------------------------------------------------------------------


 

Executive’s duties for the Company.  Executive shall use Executive’s best
efforts to carry out Executive’s responsibilities under this Agreement
faithfully and efficiently.

 

3.                                      Compensation.

 

(a)                                 Base Salary.  During the Employment Period,
Executive shall receive from the Company an annual base salary (“Annual Base
Salary”) at the rate of Four Hundred Sixty Five Thousand Dollars ($465,000.00),
with such salary to be adjusted at such times, if any, and in such amounts as
recommended by the Chief Executive Officer and approved by the Board or a
committee thereof.  Executive’s Annual Base Salary shall be subject to annual
review by the Chief Executive Officer and the Board (or a committee thereof)
during the Employment Term.  The Company shall pay the Annual Base Salary to
Executive in accordance with the Company’s normal payroll policy.

 

(b)                                 Annual Cash Bonus.  In addition to the
Annual Base Salary, Executive is eligible to receive an annual cash bonus each
fiscal year during the Employment Period as determined in accordance with the
Company’s annual bonus plan and as approved by the Compensation Committee (the
“Annual Bonus”).  The actual amount of any Annual Bonus shall depend on the
level of achievement of the applicable performance criteria established with
respect to the Annual Bonus by the Board and the Compensation Committee in their
sole discretion.

 

(c)                                  Equity Awards.  During the Employment
Period, Executive shall be eligible to receive annual equity awards customarily
granted in the first quarter of each fiscal year.  Annual equity awards granted
under the Company’s 2015 Equity Incentive Plan, as amended from time to time (or
any successor plan), if any, shall be made by the Compensation Committee in its
sole discretion.  All annual equity awards granted to Executive shall be
contingent on the attainment of certain performance criteria established with
respect to such award by the Board and the Compensation Committee in their sole
discretion.

 

(d)                                 Other Benefits.

 

(i)                                     Welfare and Benefit Plans.  During the
Employment Period, (A) Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs of the
Company generally available to similarly situated employees of the Company;
provided that, Executive may not be entitled to certain benefits provided to the
Company’s Chief Executive Officer; and (B) Executive and/or Executive’s family,
as the case may be, shall be eligible to participate in, and shall receive all
benefits under, all welfare benefit plans, practices, policies and programs
provided by the Company (including, to the extent provided, without limitation,
medical, prescription, dental, vision, disability, salary continuance, employee
life insurance, group life insurance, accidental death and travel accident
insurance plans and programs) generally available to similarly situated
employees of the Company.

 

(ii)                                  Expenses.  During the Employment Period,
Executive shall be entitled to receive prompt reimbursement for all reasonable
travel and other

 

2

--------------------------------------------------------------------------------


 

expenses incurred by Executive in carrying out Executive’s duties under this
Agreement, provided that Executive complies with the policies, practices and
procedures of the Company for submission of expense reports, receipts or similar
documentation of the incurrence and purpose of such expenses.  In addition, the
Company will reimburse Executive for the reasonable attorneys fees incurred by
him in connection with the negotiation and documentation of this Agreement and
related agreements up to a maximum of $5,000.

 

(iii)                               Vacation.  Executive shall be entitled to no
less than four (4) weeks of paid vacation and/or paid time off per calendar year
(as prorated for partial years) in accordance with the Company’s policies on
accrual and use applicable to executive officers as in effect from time to time.

 

(e)                                  Reservation of Rights.  The Company
reserves the right to modify, suspend or discontinue any and all of the employee
benefit plans, practices, policies and programs referenced in subsections
(d)(i), (ii) and (iii) above at any time without recourse by Executive.

 

4.                                      Termination.

 

(a)                                 Cause.  The Company may terminate
Executive’s employment at any time for Cause subject to any notice and cure
provisions set forth in the definition thereof.

 

(b)                                 By the Company without Cause.  The Company
may terminate Executive’s employment at any time without Cause.

 

(c)                                  By Executive without Good Reason.  With
thirty (30) days prior written notice, Executive may terminate Executive’s
employment at any time without Good Reason.

 

(d)                                 By Executive for Good Reason.  Executive may
terminate Executive’s employment for Good Reason subject to the notice and cure
provisions set forth in the definition thereof.

 

(e)                                  Change in Control Termination.  Executive’s
employment may be terminated by the Company in a “Change in Control
Termination.”  For purposes of this Agreement, a “Change in Control Termination”
shall mean Executive’s employment with the Company is involuntarily terminated
for a reason other than Cause or Executive voluntary terminates for Good Reason
on or within twelve months following a Change in Control Event (defined below).

 

(f)                                   Death.  Executive’s employment shall
terminate automatically upon Executive’s death.

 

(g)                                  Disability.  Executive’s employment may be
terminated by the Company on account of any Disability (defined below) that has
prevented the performance of Executive’s duties for a period of (i) ninety (90)
consecutive days or (ii) one hundred and twenty (120) non-consecutive days
during any six (6) month period.

 

3

--------------------------------------------------------------------------------


 

5.                                      Obligations of the Company Upon
Termination.

 

(a)                                 For Cause; Resignation without Good Reason;
Death; Disability; Expiration of Employment Period.  If Executive’s employment
is terminated during the Employment Agreement by the Company for Cause or upon
the Death or Disability of Executive, if Executive resigns without Good Reason
during the Employment Period, or if Executive’s employment is terminated by the
Company upon expiration of the Employment Period, this Agreement shall terminate
without further obligations to Executive under this Agreement, other than for
(A) payment of the sum of (1) Executive’s Annual Base Salary through the date of
termination to the extent not theretofore paid, (2) any earned but unpaid Annual
Bonus for the immediately preceding fiscal year, and (3) any accrued vacation
pay, in each case to the extent not theretofore paid (the sum of the amounts
described in clauses (1), (2) and (3) shall be hereinafter referred to as the
“Accrued Obligations”), which Accrued Obligations shall be paid to Executive or
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
thirty (30) days of the effective date of termination; and (B) payment to
Executive or Executive’s estate or beneficiary, as applicable, of any amounts
due pursuant to the terms of any applicable employee benefit plans.

 

(b)                                 Change in Control Termination.  If
Executive’s employment terminates in a Change in Control Termination, this
Agreement shall terminate without further obligations to Executive other than:

 

(i)                                     payment of Accrued Obligations through
the effective date of termination in a lump sum in cash within thirty (30) days
of the effective date of termination;

 

(ii)                                  if Executive’s employment is terminated at
least six (6) months after the beginning of the fiscal year, on the next Annual
Bonus payment date immediately following the end of such fiscal year, payable at
the time such Annual Bonus would have been paid if Executive was still employed
with the Company, payment of the pro rata share (determined on the basis on the
number of days during which Executive served the Company during the applicable
fiscal year prior to the effective date of termination) of the Annual Bonus that
would otherwise have been earned and be payable based on the Company’s
performance measured against the financial metrics under the Company’s annual
bonus plan had Executive continued to be employed by the Company on such Annual
Bonus payment date (the “Pro Rata Bonus”);

 

(iii)                               payment of an amount equal to two times the
sum of (A) Executive’s Annual Base Salary as in effect immediately prior to the
date of termination (or immediately prior to the Change in Control Event, if
greater) and (B) an amount equal to the highest annual average of the Annual
Bonuses earned by Executive for performance in any two consecutive fiscal years
in the last three completed fiscal years immediately preceding the fiscal year
in which the date of termination occurs for which bonuses have been paid or are
payable (or the last two fiscal years immediately preceding the fiscal year in
which the date of the Change in Control Event occurs for which bonuses have been
paid or are payable,

 

4

--------------------------------------------------------------------------------


 

if greater), payable in a single lump sum on the first payroll date following
the sixtieth (60th) day after termination of employment; provided that if
Executive’s employment is terminated in 2016, 2017 or 2018 or the Change in
Control Event occurs in 2016, 2017 or 2018, then the amount payable under
subparagraph (B) shall be calculated using, for each of the prior three fiscal
years in the applicable period, a percentage of Executive’s target Annual Bonus
equal to the average percentage of the target Annual Bonus earned by each of the
Company’s other named executive officers under the Company’s annual bonus plan
for each such year; and

 

(iv)                              monthly payments (or reimbursement to
Executive) of the cost of continuing coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) or similar state law (to be made no
later than the last day of the month following the month for which the payment
or reimbursement is made), for Executive and Executive’s spouse (if so elected)
under the Company’s then existing medical, dental and prescription insurance
plans for a period equal to the twelve months; provided that (A) Executive
elects such continuing coverage in accordance with the requirements of each such
plan (provided that during any period when Executive is eligible to receive such
benefits under any other employer-provided plan or through any
government-sponsored program such as Medicare, the benefits provided under this
clause (iii) may be made secondary to those provided under such other plan) or
(B) if Executive is not eligible to receive such coverage under COBRA for any
month during such twelve month period, then the Company shall pay to Executive
on the first day of such month an amount equal to that which the Company would
otherwise have been obligated to pay to provide COBRA coverage for Executive and
Executive’s spouse (if so elected) for such month.

 

provided, however, that as conditions precedent to receiving the payments and
benefits provided for in this Section 5(b) (other than payment of the Accrued
Obligations), Executive shall first execute and deliver to the Company a general
release agreement substantially in the form attached hereto as Exhibit A (a
“Release”), and all rights of Executive thereunder or under applicable law to
rescind or revoke the release shall have expired no later than the forty-five
(45) days after the date of termination. If Executive fails to timely execute a
Release, all payments and benefits set forth in this Section 5(b) (other than
the payment of the Accrued Obligations) shall be forfeited.

 

(c)                                  By the Company without Cause or by
Executive for Good Reason.  If during the Employment Period the Company
terminates Executive’s employment for any reason other than for Cause or
Executive terminates Executive’s employment for Good Reason during the
Employment Period (in either case other than in a Change in Control
Termination), this Agreement shall terminate without further obligations to
Executive other than:

 

(i)                                     payment of Accrued Obligations through
the effective date of termination in a lump sum in cash within thirty (30) days
of the effective date of termination;

 

5

--------------------------------------------------------------------------------


 

(ii)                                  if Executive’s employment is terminated at
least six (6) months after the beginning of the fiscal year, payment of the Pro
Rata Bonus for that fiscal year;

 

(iii)                               payment of an amount equal to one times the
sum of (A) Executive’s Annual Base Salary as in effect immediately prior to the
date of termination and (B) an amount equal to the highest annual average of the
Annual Bonuses earned by Executive for performance in any two consecutive fiscal
years in the last three completed fiscal years immediately preceding the fiscal
year in which the date of termination occurs for which bonuses have been paid or
are payable, payable in equal installments over a period consisting of twelve
(12) months following the effective date of termination (such payments to be
made in accordance with the Company’s normal payroll practices) to begin on the
first payroll date following the sixtieth (60th) day after termination of
employment, and with the first of such payments to include any regularly
scheduled payments that were missed pending the sixty (60) day waiting period;
provided that if Executive’s employment is terminated in 2016, 2017 or 2018,
then the amount payable under subparagraph (B) shall be calculated using, for
each of the prior three fiscal years in the applicable period, a percentage of
Executive’s target Annual Bonus equal to the average percentage of the target
Annual Bonus earned by each of the Company’s other named executive officers
under the Company’s annual bonus plan for each such year; and

 

(iv)                              monthly payments (or reimbursement to
Executive) of the cost of continuing coverage under COBRA or similar state law
(to be made no later than the last day of the month following the month for
which the payment or reimbursement is made), for Executive and Executive’s
spouse (if so elected) under the Company’s then existing medical, dental and
prescription insurance plans for a period equal to the lesser of (A) the
duration of such coverage or (B) twelve months; provided that (A) Executive
elects such continuing coverage in accordance with the requirements of each such
plan (provided that during any period when Executive is eligible to receive such
benefits under any other employer-provided plan or through any
government-sponsored program such as Medicare, the benefits provided under this
clause (iii) may be made secondary to those provided under such other plan) or
(B) if Executive is not eligible to receive such coverage under COBRA for any
month during such twelve month period, then the Company shall pay to Executive
on the first day of such month an amount equal to that which the Company would
otherwise have been obligated to pay to provide COBRA coverage for Executive and
Executive’s spouse (if so elected) for such month;

 

provided, however, that as conditions precedent to receiving the payments and
benefits provided for in this Section 5(c) (other than payment of the Accrued
Obligations), Executive shall first execute and deliver to the Company a
Release, and all rights of Executive thereunder or under applicable law to
rescind or revoke the Release shall have expired no later than the forty-five
(45) days after the date of termination. If Executive fails to timely execute a
Release, all payments and

 

6

--------------------------------------------------------------------------------


 

benefits set forth in this Section 5(c) (other than the payment of the Accrued
Obligations) shall be forfeited.

 

(d)                                 Exclusive Remedy.  Executive agrees that
payments made pursuant to this Section 5 shall constitute the exclusive and sole
remedy for any termination of Executive’s employment, and Executive covenants
not to assert or pursue any other remedies, at law or in equity, with respect to
any termination of employment; provided, however, that nothing contained in this
Section 5(d) shall prevent Executive from otherwise challenging in a subsequent
arbitration proceeding a determination by the Company that it was entitled to
terminate Executive’s employment hereunder for Cause.  The foregoing shall not
limit any of Executive’s rights with regard to equity or incentives (which shall
be controlled by the relevant plan and grants) or any rights to indemnification,
advancement or payment of legal fees and costs, and coverage under directors and
officers liability insurance.

 

(e)                                  Termination of Payments.  Anything in this
Agreement to the contrary notwithstanding, the Company shall have the right to
terminate all payments and benefits owing to Executive pursuant to this
Section 5 upon the Company’s discovery of any material breach by Executive of
Executive’s obligations under a Release or Sections 6 through 10 of this
Agreement.

 

(f)                                   Survival of Certain Obligations Following
Termination.  Notwithstanding any other provision contained in this Agreement,
the provisions in Sections 6 through 23 of this Agreement, including without
limitation, the covenant not to compete contained in Section 7, shall survive
any termination of this Agreement or Executive’s employment hereunder (but shall
be subject to Executive’s right to receive the payments and benefits provided
under this Section 5).

 

6.                                      Confidential Information.  Except in the
good-faith performance of Executive’s duties hereunder, Executive shall not
disclose to any person or entity or use, any information not in the public
domain, in any form, acquired by Executive while Executive was employed or
associated with the Company or, if acquired following the termination of such
association, such information which, to Executive’s knowledge, has been
acquired, directly or indirectly, from any person or entity owing a duty of
confidentiality to the Company, relating to the Company or its business. 
Executive agrees and acknowledges that all of such information, in any form, and
copies and extracts thereof are and shall remain the sole and exclusive property
of the Company, and Executive shall on request return to the Company the
originals and all copies of any such information provided to or acquired by
Executive in connection with Executive’s association with the Company, and shall
return to the Company all files, correspondence and/or other communications
received, maintained and/or originated by Executive during the course of such
association.

 

7.                                      Covenant Not to Compete.  Executive
agrees that, for the period that Executive is employed by the Company and for
the twelve (12) month period following the termination of Executive’s employment
with the Company (the “Restrictive Period”), Executive shall not, in the United
States or in any country in which the Company conducted business during the
Employment Term, directly or indirectly, either for himself or for, with or
through any other Person, own, manage, operate, control, be employed by,
participate in, loan money to or be

 

7

--------------------------------------------------------------------------------


 

connected in any manner with, or permit Executive’s name to be used by, any
business that, in the reasonable judgment of the Board, competes with the
Company and its subsidiaries in the air medical transport business, the business
of furnishing or retrofitting aircraft to provide medical transports or any
material business conducted by the Company during the Employment Period (a
“Competitive Activity”).  In making its judgment as to whether any business is
engaged in a Competitive Activity, the Board shall act in good faith, and shall
first provide Executive with a reasonable opportunity to present such
information as Executive may desire for the Board’s consideration.  For purposes
of this Agreement, the term “participate” includes any direct or indirect
interest, whether as an officer, director, employee, partner, sole proprietor,
trustee, beneficiary, agent, representative, independent contractor, consultant,
advisor, provider of personal services, creditor, owner (other than by ownership
of less than five percent of the stock of a publicly-held corporation whose
stock is traded on a national securities exchange (a “Public Company”).

 

8.                                      No Interference.  During the Restrictive
Period, Executive shall not, without the prior written approval of the Company,
directly or indirectly through any other Person (a) induce or attempt to induce
any employee of the Company to leave the employ of the Company, or in any way
interfere with the relationship between the Company and any employee thereof,
(b) hire any Person who was an employee of the Company within twelve months
after such Person’s employment with the Company was terminated for any reason or
(c) induce or attempt to induce any supplier or other business relation of the
Company to cease doing business with the Company, or in any way interfere with
the relationship between any such supplier or business relation and the Company.

 

9.                                      Non-Disparagement.  Executive will not,
at any time during the Employment Term or following termination of Executive’s
employment, will not, directly or indirectly, make or ratify any statement,
public or private, oral or written, to any person that is intended to disparage,
either professionally or personally, the Company or its parents, subsidiaries
and affiliates, past and present, and each of them, as well as its and their
directors, officers, agents, attorneys, and employees.

 

10.                               Return of Documents.  In the event of the
termination of Executive’s employment following the Execution Date for any
reason, Executive shall deliver to the Company all of (a) the property of the
Company or any of its subsidiaries, and (b) non-personal documents and data of
any nature and in whatever medium of the Company or any of its subsidiaries, and
Executive shall not take with Executive any such property, documents or data or
any reproduction thereof, or any documents containing or pertaining to any
Confidential Information.

 

11.                               Reasonableness of Restrictions.  Executive
agrees that the covenants set forth in Sections 6 through 10 are reasonable with
respect to their duration, geographical area and scope.  In the event that any
of the provisions of Sections 6 through 10 relating to the geographic or
temporal scope of the covenants contained therein or the nature of the business
or activities restricted thereby shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems enforceable,
such provision shall be deemed to be replaced herein by the maximum restriction
deemed enforceable by such court.

 

8

--------------------------------------------------------------------------------


 

12.                               Injunctive Relief.  The parties hereto agree
that the Company would suffer irreparable harm from a breach by Executive of any
of the covenants or agreements contained herein, for which there is no adequate
remedy at law.  Therefore, in the event of the actual or threatened breach by
Executive of any of the provisions of this Agreement, the Company, or its
respective successors or assigns, may, in addition and supplementary to other
rights and remedies existing in their favor, apply to any court of law or equity
of competent jurisdiction for specific performance, injunctive or other relief
in order to enforce compliance with, or prevent any violation of, the provisions
hereof; and that, in the event of such a breach or threat thereof, the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
or permanent injunction restraining Executive from engaging in activities
prohibited hereby or such other relief as may be required to specifically
enforce any of the covenants contained herein.

 

13.                               Extension of Restricted Periods.  In addition
to the remedies the Company may seek and obtain pursuant to this Agreement, the
restricted periods set forth herein shall be extended by any and all periods
during which Executive shall be found by a court to have been in violation of
the covenants contained herein.

 

14.                               Definitions.  As used herein, unless the
context otherwise requires, the following terms have the following respective
meanings:

 

“Cause” means with respect to the termination by the Company of Executive as an
employee of the Company:

 

(i)                                                             Executive’s
act(s) of gross negligence or willful misconduct in the course of Executive’s
employment hereunder that is injurious to the Company or any of its
subsidiaries;

 

(ii)                                                          Executive’s
material breach of (A) the terms and conditions of this Agreement or (B) any
non-competition, non-interference, non-disclosure, confidentiality or other
similar provision contained in this Agreement or in any other agreement executed
by Executive with the Company or any of its subsidiaries;

 

(iii)                                                       Executive’s failure
or refusal to perform substantially Executive’s material duties or
responsibilities;

 

(iv)                                                      Executive’s engaging
in conduct that results (or will result if continued) in material injury to the
reputation of the Company or any of its subsidiaries, including, without
limitation, commission of misappropriation, fraud, embezzlement or other crime
involving moral turpitude; or

 

(v)                                                         Executive’s
conviction of, or pleading “guilty” or “no contest” to a felony under United
States state or federal law;

 

provided, however, Executive will not be deemed to have been terminated for
Cause in the case of clauses (ii)(A) or (iii) above, unless any such failure or
breach is not fully corrected prior to the expiration of the ten (10) business
day period following delivery to Executive of the Company’s written notice that
specifies in detail of the

 

9

--------------------------------------------------------------------------------


 

alleged Cause event and the Company’s intention to terminate Executive’s
employment for Cause.

 

“Change in Control Event” means any of the following that also qualifies as a
“change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5)(i):

 

(i)                                                             The acquisition
by any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% or
more of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors;

 

(ii)                                                          In the event the
Board is a classified board, a majority of the individuals who serve in the same
class of directors that constitute the Board as of the Execution Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
that class of directors, or in the event the Board is not a classified board,
members of the Incumbent Board cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Execution Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and her predecessor twice) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(iii)                                                       Consummation of a
reorganization, merger, statutory share exchange or consolidation or similar
corporate transaction involving the Company or any of its subsidiaries, a sale
or other disposition of all or substantially all of the assets of the Company,
or the acquisition of assets or stock of another entity by the Company or any of
its subsidiaries (each, a “Business Combination”), in each case unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Company’s
outstanding voting securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
voting securities of the entity resulting from such Business Combination
(including, without limitation, an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets directly or
through one or more subsidiaries (a “Parent”)), and (B) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

10

--------------------------------------------------------------------------------


 

(iv)                                                      Approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company.

 

“Disability” shall have the meaning set forth in Treasury Regulation
1.409A-3(i)(4).  Any question as to the existence, extent, or potentiality of
Executive’s Disability upon which Executive and the Company cannot agree shall
be determined by a qualified, independent physician selected by the Company and
approved by Executive (which approval shall not be unreasonably withheld).  The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

 

“Good Reason” shall mean the occurrence, without Executive’s express written
consent, of: (i) a reduction in Executive’s Annual Base Salary unless the annual
base salaries of all other executive officers are proportionately decreased;
(ii) a change in Executive’s principal place of employment to a location more
than fifty (50) miles from Executive’s principal place of employment without the
consent of Executive; (iii) any willful breach by the Company of any material
provision of this Agreement; or (iv) a significant reduction in the
then-effective responsibilities of the chief financial officer and treasurer;
provided that Executive gives written notice to the Company of the existence of
such a condition within ninety (90) days of the initial existence of the
condition, the Company has at least thirty (30) days from the date when such
notice is provided to cure the condition without being required to make payments
due to termination by the Company for Good Reason, and the Executive actually
terminates Executive’s employment for Good Reason within six (6) months of the
initial occurrence of any of the conditions in (i) — (iv), above.

 

15.                               Indemnification.

 

(a)                                 Corporate Acts. In Executive’s capacity as a
director, manager, officer, or employee of the Company or serving or having
served any other entity as a director, manager, officer, or employee at the
Company’s request, Executive shall be indemnified and held harmless by the
Company to the fullest extent allowed by law, the Company’s Certificate of
Incorporation and Bylaws, from and against any and all losses, claims, damages,
liabilities, expenses (including legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, in which
Executive may be involved, or threatened to be involved, as a party or otherwise
by reason of Executive’s status, which relate to or arise out of the Company,
their assets, business or affairs, if in each of the foregoing cases,
(i) Executive acted in good faith and in a manner Executive believed to be in
the best interests of the Company, and, with respect to any criminal proceeding,
had no reasonable cause to believe Executive’s conduct was unlawful, and
(ii) Executive’s conduct did not constitute gross negligence or willful or
wanton misconduct. The Company shall advance all reasonable expenses incurred by
Executive in connection with the investigation, defense, settlement or appeal of
any civil or criminal action or proceeding referenced in this Section 15,
including but not necessarily limited to, reasonable fees of legal counsel,
expert witnesses or other litigation-related expenses.  Notwithstanding anything
herein to the contrary, the provisions of this Section 15(a) shall survive the
termination of this Agreement and the termination of the Employment Term for any
reason.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Directors & Officers Insurance. Executive
shall be entitled to coverage under the Company’s directors and officers
liability insurance policy and any other insurance policy providing coverage to
directors or officers of the Company, subject to the terms of such policies, in
effect at any time in the future to no lesser extent than any other officers or
directors of the Company.

 

16.                               Post-Employment Consulting Agreement. 
Following termination of Executive’s employment with the Company, the Company,
may in its sole discretion, enter into a consulting agreement with Executive
pursuant to which Executive will consult with the Board and senior management of
the Company on such transition and management matters as shall be agreed upon
between the Company and Executive.  Any such consulting agreement will contain
non-competition and non-solicitation provisions similar to those contained in
this Agreement.

 

17.                               Clawback/Recoupment Policy.  Executive agrees
that Executive will be subject to any compensation clawback or recoupment
policies of the Company as approved by the Board or a duly authorized committee
thereof that are generally applicable to the Company’s senior management, as may
be in effect from time to time, or as required by applicable law.  This
Section 17 shall survive the termination of this Agreement for a period of three
(3) years.

 

18.                               Taxes.

 

(a)                                 Except as otherwise provided in Section 20,
Executive shall be solely liable for Executive’s tax consequences of
compensation and benefits payable under this Agreement, including any
consequences of the application of Section 409A of the Code.

 

(b)                                 In order to comply with all applicable
federal or state income tax laws or regulations, the Company may withhold from
any payments made under this Agreement all applicable federal, state, city or
other applicable taxes.

 

19.                               Section 409A Savings Clause.

 

(a)                                 It is the intention of the parties that
compensation or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A of the Code and this Agreement
shall be interpreted accordingly.  To the extent such potential payments or
benefits could become subject to additional tax under such Section, the parties
shall cooperate to amend this Agreement with the goal of giving Executive the
economic benefits described herein in a manner that does not result in such tax
being imposed.

 

(b)                                 Each payment or benefit made pursuant to
Section 5 of this Agreement shall be deemed to be a separate payment for
purposes of Code Section 409A and each payment made in installments shall be
treated as a series of separate payments for purposes of Code Section 409A, to
the extent permitted under applicable law.  In addition, payments or benefits
pursuant to Section 5 shall be exempt from the requirements of Code Section 409A
to the maximum extent possible as “short-term deferrals” pursuant to Treasury
Regulation Section 1.409A-1(b)(4), as involuntary separation pay pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii), as exempt reimbursements under
Treasury Regulation Section 1.409A-1(b)(9)(v), and/or under any other exemption
that may be applicable, and this Agreement shall be construed accordingly.

 

12

--------------------------------------------------------------------------------


 

(c)                                  For purposes of this Agreement, phrases
such as “termination of employment,” when used to describe when cash severance
payments may be made, shall be deemed to mean “separation from service,” as
defined in Section 409A of the Code and the Treasury Regulations thereunder. 
For clarity, if Executive ceases to be an employmee but does not incur a
“separation from service” under Code Section 409A, the Company shall calculate
the amount of cash severance pay under Section 5 based on the date of
Executive’s state law employment termination, but such cash severance pay will
only be paid at such time as Executive incurs a “separation from service” under
Section 409A of the Code and the Treasury Regulations thereunder.

 

(d)                                 If Executive is a specified employee within
the meaning of Section 409A(a)(2)(B)(i) of the Code and would receive any
payment sooner than 6 months after Executive’s “separation from service” that,
absent the application of this Section 19(d), would be subject to additional tax
imposed pursuant to Section 409A of the Code as a result of such status as a
specified employee, then such payment shall instead be payable on the date that
is five (5) days following the earliest to occur of (i) 6 months after
Executive’s “separation from service,” or (ii) Executive’s death.

 

(e)                                  All taxable reimbursements provided
hereunder that are deferred compensation subjet to the requirements of Code
Section 409A shall be made not later than the calendar year following the
calendar year in which the expense was incurred.   Any such taxable
reimbursements or any taxable in-kind benefits provided in one calendar year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year.

 

20.                               Excise Tax Provisions.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise)  (a “Payment”) including, by example and not by way of limitation,
acceleration (by the Company or otherwise) of the date of vesting or payment
under any plan, program, arrangement or agreement of the Company, would be
subject to the excise tax imposed by Code Section 4999 or any interest or
penalties with respect to such excise tax (such excise tax together with any
such interest and penalties, shall be referred to as the “Excise Tax”), then
there shall be made a calculation under which such Payments provided to
Executive are reduced to the extent necessary so that no portion thereof shall
be subject to the Excise Tax (the “4999 Limit”).  A comparison shall then be
made between (A) Executive’s Net After-Tax Benefit (as defined below) assuming
application of the 4999 Limit; and (B) Executive’s Net After-Tax Benefit without
application of the 4999 Limit.  If (B) exceeds (A) by $50,000 or more, then no
limit on the Payments shall be imposed by this Section 20.  Otherwise, the
amount payable to Executive shall be reduced so that no such Payment is subject
to the Excise Tax.  “Net After-Tax Benefit” shall mean the sum of (x) all
payments that Executive receives or is entitled to receive that are in the
nature of compensation and contingent on a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company within the meaning of Code Section 280G(b)(2) (either, a
“Section 280G Transaction”), less (y) the amount of federal, state, local and
employment taxes and Excise Tax (if any) imposed with respect to such payments.

 

13

--------------------------------------------------------------------------------


 

(b)                           In the event that a reduction in Payments is
required pursuant to this Section, then, except as provided below with respect
to Payments that consist of health and welfare benefits, the reduction in
Payments shall be implemented by determining the “Parachute Payment Ratio” (as
defined below) for each Payment and then reducing the Payments in order
beginning with the Payment with the highest Parachute Payment Ratio.  For
Payments with the same Parachute Payment Ratio, such Payments shall be reduced
based on the time of payment of such Payments, with amounts being paid furthest
in the future being reduced first.  For Payments with the same Parachute Payment
Ratio and the same time of payment, such Payments shall be reduced on a pro-rata
basis (but not below zero) prior to reducing Payments next in order for
reduction.  For purposes of this Section, “Parachute Payment Ratio” shall mean a
fraction, the numerator of which is the value of the applicable Payment as
determined for purposes of Code Section 280G, and the denominator of which is
the financial present value of such Parachute Payment, determined at the date
such payment is treated as made for purposes of Code Section 280G (the
“Valuation Date”).  In determining the denominator for purposes of the preceding
sentence (1) present values shall be determined using the same discount rate
that applies for purposes of discounting payments under Code Section 280G;
(2) the financial value of payments shall be determined generally under Q&A 12,
13 and 14 of Treasury Regulation 1.280G-1; and (3) other reasonable valuation
assumptions as determined by the Company shall be used.  Notwithstanding the
foregoing, Payments that consist of health and welfare benefits shall be reduced
after all other Payments, with health and welfare Payments being made furthest
in the future being reduced first.  Upon any assertion by the Internal Revenue
Service that any such Payment is subject to the Excise Tax, Executive shall be
obligated to return to the Company any portion of the Payment determined by the
Professional Services Firm to be necessary to appropriately reduce the Payment
so as to avoid any such Excise Tax.

 

(c)                            All determinations required to be made under this
Section 20, including whether and when a Payment is cut back pursuant to
Section 20(a) and the amount of such cut-back, and the assumptions to be
utilized in arriving at such determination, shall be made by a professional
services firm designated by the Board that is experienced in performing
calculations under Section 280G (the “Professional Services Firm”) which shall
provide detailed supporting calculations both to the Company and Executive.  If
the Professional Services Firm is serving as accountant or auditor for the
individual, entity or group effecting the Section 280G Transaction, the Board
shall appoint another qualified professional services firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Professional Services Firm hereunder).  All fees and expenses of the
Professional Services Firm shall be borne solely by the Company.

 

21.                               Governing Law.  This Agreement and the legal
relations hereby created between the parties hereto shall be governed by and
construed under and in accordance with the internal laws of the State of
Colorado, without regard to conflicts of laws principles thereof.  Each party
shall submit to the venue and personal jurisdiction of the Colorado state and
federal courts concerning any dispute for which judicial redress is permitted
pursuant to this Agreement; however the Company is not limited in seeking relief
in those courts.

 

22.                               Arbitration.  Except as provided in Sections 6
through 12 of this Agreement, the Parties agree that any controversy, claim or
dispute arising out of or relating to this Agreement, or the breach thereof or
arising out of or relating to the employment of Executive, or the

 

14

--------------------------------------------------------------------------------


 

termination thereof, including any statutory or common law claims under federal,
state, or local law, including all laws prohibiting discrimination in the
workplace, shall be resolved by arbitration in Colorado in accordance with the
employment dispute resolution rules of JAMS. The Parties agree that any award
rendered by the arbitrator shall be final and binding, and that judgment upon
the award may be entered in any court having jurisdiction thereof.  The Parties
further acknowledge and agree that, due to the nature of the confidential
information, trade secrets, and intellectual property belonging to the Company
to which Executive has or will be given access, and the likelihood of
significant harm that the Company would suffer in the event that such
information was disclosed to third parties, nothing in this Section shall
preclude the Company from going to court to seek injunctive relief to prevent
Executive from violating the obligations established in Sections 6 through 10 of
this Agreement.

 

23.                               Miscellaneous.

 

(a)                                 Entire Agreement.  This Agreement (including
Exhibits) constitutes and contains the entire agreement and final understanding
concerning Executive’s employment with the Company and the other subject matters
addressed herein between the parties.  It is intended by the parties as a
complete and exclusive statement of the terms of their agreement.  It supersedes
and replaces all prior negotiations and all agreements proposed or otherwise,
whether written or oral, concerning the subject matter hereof.  Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against either party.  This is a fully
integrated agreement.

 

(b)                                 Amendment and Waiver.  The provisions of
this Agreement may be amended or waived only with the prior written consent of
the Board (or a person expressly authorized thereby) and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

(c)                                  Binding Effect.  This Agreement is intended
to bind and inure to the benefit of and be enforceable by Executive, the Company
and their respective heirs, successors and assigns, except that Executive may
not assign Executive’s rights or delegate Executive’s obligations hereunder
without the prior written consent of the Company.

 

(d)                                 Notices.  All notices required to be given
hereunder shall be in writing and shall be deemed to have been given if
(i) delivered personally or by documented courier or delivery service,
(ii) transmitted by facsimile during normal business hours or (iii) mailed by
registered or certified mail (return receipt requested and postage prepaid) to
the following listed persons at the addresses and facsimile numbers specified
below, or to such other persons, addresses or facsimile numbers as a party
entitled to notice shall give, in the manner hereinabove described, to the
others entitled to notice:

 

If to the Company, to:

 

15

--------------------------------------------------------------------------------


 

Air Methods Corporation
7301 South Peoria
Englewood, Colorado 80112
Attention:  General Counsel
Facsimile No.:  (303) 790-4780

 

with a copy to:

 

Davis Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500
Denver, Colorado  80202
Attention: Kristin L. Lentz
Facsimile No.:  (303) 893-1379

 

If to Executive, to:

 

To the address on file with the Company

 

If given personally or by documented courier or delivery service, or transmitted
by facsimile, a notice shall be deemed to have been given when it is received. 
If given by mail, it shall be deemed to have been given on the third business
day following the day on which it was posted.

 

(e)                                  Headings.  The section and other headings
contained in this Agreement are for the convenience of the parties only and are
not intended to be a part hereof or to affect the meaning or interpretation
hereof

 

(f)                                   Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

 

(g)                                  Construction.  Each party has cooperated in
the drafting and preparation of this Agreement.  Hence, in any construction to
be made of this Agreement, the same shall not be construed against any party on
the basis that the party was the drafter.

 

(h)                                 Savings Clause.  If any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect other provisions or applications of the Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Agreement are declared to be severable.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

AIR METHODS CORPORATION

 

 

 

 

 

 

By:

/s/ Aaron D. Todd

 

Name:

Aaron D. Todd

 

Title:

Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Peter P. Csapo

 

Peter P. Csapo

 

17

--------------------------------------------------------------------------------


 

STRICTLY CONFIDENTIAL

 

EXHIBIT A

 

GENERAL RELEASE

 

1.                                      Definitions.

 

I intend all words used by this Release to have their plain meanings in ordinary
English.  These terms shall have the following meanings:

 

A.                                    I, me, my and Releasor mean me and anyone
who has or obtains any legal rights or claims through me.

 

B.                                    Employer means:  (i) Air Methods
Corporation and its direct and indirect subsidiaries (collectively, the
“Company”), (ii) any other company affiliated with the Company in the past or
present, (iii) limited to their capacities related to the Company, the past and
present officers, directors, employees, shareholders, attorneys, agents and
representatives of the Company, (iv) any present or past employee benefit plan
sponsored by the Company and/or officers, directors, trustees, administrators,
employees, attorneys, agents and representatives of such plan, (v) and any
person (limited to his or her capacity related to the Company) who acted on
behalf of the Company on instruction from the Company.

 

C.                                    Employment Agreement means that certain
Employment Agreement dated as of May 26, 2016, between me and the Company.

 

D.                                    My claims means all of my rights to any
relief of any kind from the Employer, including but not limited to:

 

1.                                      All claims I now have, whether or not I
now know about such claims, including all claims arising out of or relating to
my past employment with the Company, the termination of that employment or
statements or actions of the Employer including, but not limited to: breach of
contract; defamation; infliction of emotional distress; wrongful discharge;
workers’ compensation retaliation; violation of the Age Discrimination in
Employment Act of 1967; Fair Labor Standards Act; Title VII of the Civil Rights
Act of 1964; the Civil Rights Acts of 1866 and 1871; the Civil Rights Act of
1991; the Family and Medical Leave Act; the National Labor Relations Act; The
Americans with Disabilities Act; COBRA; ERISA; the anti-discrimination laws of
the state in which I reside and of any other state; the Wage Claim Act or
corresponding statute of the state in which I reside; and/or any other federal,
state or local statute, law, ordinance, regulation, order or principle of common
law;

 

2.                                      All claims I have now, whether or not I
know about the claims, for any type of relief from the Employer, including, but
not limited to, all claims for back pay, front pay, lost benefits,
reinstatement, liquidated damages, punitive damages, and damages for any alleged
breach of contract, any tort claim and any alleged personal injury or emotional
injury or damage; and

 

A-1

--------------------------------------------------------------------------------


 

3.                                      All claims for attorneys’ fees (except
as provided below);

 

but excluding (i) my rights to receive payments and benefits pursuant to
Section 5(b) or (c) of my Employment Agreement; (ii) my rights to
indemnification (including advancement and reimbursement of attorneys’ fees) and
directors and officers liability insurance; (iii) my rights as a stockholder of
the Company; (iii) my rights to any payment or benefit under any employee
benefit plan, program or policy or equity or incentive plan; and (iv) my rights
to any vesting and exercise of any equity grant pursuant to the terms of such
equity grant; and (v) any payment or reimbursement as provided for in the
Employment Agreement.

 

2.                                      Agreement to Release My Claims.

 

In exchange for my right to receive payments and other benefits under Section 5
of my Employment Agreement, I agree to give up all My Claims against the
Employer and give up all other actions, causes of action, claims or
administrative complaints that I have against the Employer.  I will not bring
any lawsuits or administrative claims against the Employer relating to the
claims that I have released nor will I allow any lawsuits or claims to be
brought or continued on my behalf or in my name.  The money and other
consideration I receive pursuant to Section 5(b) or (c) of my Employment
Agreement is a full and fair payment for the release of My Claims and the
Employer does not owe me anything further for My Claims.  Separate from this
agreement, I will also receive the Accrued Obligations (as defined in my
Employment Agreement).  My rights to receive the other payments and benefits due
under Section 5(b) or (c) of my Employment Agreement shall be effective only
after receipt by the Employer of this Release, signed by me and properly
notarized, and after the expiration of the seven (7) day revocation period
mentioned in Section 5, below.  I understand that I will not receive any
payments due me under Section 5(b) or (c) of my Employment Agreement (other than
payment of the Accrued Obligations under clause (1) thereof) if I revoke or
rescind this Release, and in any event, until after the seven (7) day revocation
period has expired.

 

3.                                      Additional Agreement and Understandings.

 

Even though the Employer will pay me to settle and release My Claims, the
Employer does not admit that it is legally obligated to me, and the Employer
denies that it is responsible or legally obligated for My Claims or that it has
engaged in any improper conduct or wrongdoing against me.

 

I have read this Release carefully and understand its terms.  I am hereby being
advised by the Employer to consult with an attorney prior to signing this
Release.  My decision to sign or not to sign this Release is my own voluntary
decision made with full knowledge that the Employer has advised me to consult
with an attorney.  In agreeing to sign this Release, I have not relied on any
statement or explanation of my rights or obligations made by the Employer or its
attorneys.

 

I am old enough to sign this Release and to be legally bound by the agreements
that I am making.  I represent that I have not filed for personal bankruptcy or
been involved in any

 

A-2

--------------------------------------------------------------------------------


 

personal bankruptcy proceeding between the time any of My Claims accrued and
date of my signature below.  I am legally able and entitled to receive the
entire sum of money being paid to me by the Employer in settlement of My
Claims.  I have not assigned or pledged any of My Claims or any portion of them
to any third person.  I am a resident of the State of Colorado and have executed
this Release within the State of Colorado.  I understand and agree that this
Release contains all the agreements between the Employer and me relating to this
settlement, and that it supersedes all prior negotiations and agreements
relating to the subject matter hereof.

 

4.                                      Twenty-One Day Period to Consider the
Release.

 

I understand that I have twenty-one (21) days from the day that I receive this
Release, not counting the day upon which I receive it, to consider whether I
wish to sign this Release.  If I cannot make up my mind in that time, the
Employer may or may not allow more time.  I acknowledge that if I sign this
Release before the end of the twenty-one (21) day period, it will be my
personal, voluntary decision to do so.

 

5.                                      Seven Day Period to Rescind the Release.

 

I understand that I may rescind (that is, cancel) this Release for any reason
within seven (7) calendar days after I sign and deliver it to the Employer.  I
understand that my notice rescinding this agreement must be in writing and
hand-delivered or mailed to the Employer.  If mailed, my notice rescinding this
agreement must be:

 

A.                                    Postmarked within seven (7) days after I
sign and deliver this agreement to the Employer;

 

B.                                    Properly addressed
to:                                                                        Air
Methods Corporation
7301 South Peoria
Englewood, Colorado 80112
Attention:  General Counsel

 

and

 

C.                                    Sent by certified mail, return receipt
requested, postage pre-paid.

 

6.                                      Mutual Non-Disparagement.

 

(i) I agree that I will not, directly or indirectly, make or ratify any
statement, public or private, oral or written, to any person that is intended to
disparage, either professionally or personally, the Company or its parents,
subsidiaries and affiliates, past and present, and each of them, as well as its
and their trustees, directors and officers, agents, attorneys, and employees and
(ii) the Company agrees that the Company and its subsidiaries and its directors
and senior executives will not, directly or indirectly, make or ratify any
statement, public or private, oral or written, to any person that is intended to
disparage, either professionally or personally, me or my professional
reputation.  Nothing herein shall prohibit any party (1) from disclosing that I
am no longer employed by the Company; (2) from responding truthfully to any
governmental investigation, legal

 

A-3

--------------------------------------------------------------------------------


 

process or inquiry related thereto, (3) from making traditional competitive
statements in the course of promoting a competing business (other than in
violation of Sections 5 or 6 of the Employment Agreement); or (4) from making a
good faith rebuttal of the other party’s untrue or misleading statement.

 

7.                                      Survival of Certain Provisions of
Employment Agreement.

 

Sections 6 through 15 and 17 through 23 of the Employment Agreement (but subject
to Executive’s right to receive the payments and benefits provided under
Section 5 of the Employment Agreement) shall survive the termination of my
employment and are incorporated herein by reference as if fully set forth.

 

8.                                      Choice of Law.

 

This Release shall be deemed to have been executed and delivered within the
State of Colorado, and my rights and obligations and the rights and obligations
of the Employer hereunder shall be construed and enforced in accordance with,
and governed by, the laws of the State of Colorado without regard to principles
of conflict of laws.

 

9.                                      Arbitration.

 

Any dispute or controversy arising out of interpretation or enforcement of this
Release shall be resolved pursuant to the terms set forth in Section 22 of the
Employment Agreement.

 

10.                               Severability.

 

If any provision of this Release is declared by any court of competent
jurisdiction to be invalid for any reason, such invalidity shall not affect the
remaining provisions.  On the contrary, such remaining provisions shall be fully
severable, and this Release shall be construed and enforced as if such invalid
provisions never had been inserted in the Release.

 

A-4

--------------------------------------------------------------------------------


 

RELEASOR

 

 

 

 

Peter P. Csapo

 

Date:

 

 

 

STATE OF                                        

)

COUNTY OF                                    

) ss:

 

Subscribed and sworn to me a Notary Public in and for the state of
                     by                      this            day of
                    , 20  .

 

 

 

 

Notary Public in and for the State of

 

My commission expires:

 

 

 

AGREED AND ACCEPTED FOR EMPLOYER:

 

AIR METHODS CORPORATION

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

A-5

--------------------------------------------------------------------------------